MEMORANDUM **
In these consolidated petitions, Gilberto de la Torre Ruvalcaba and Rosalina de la Torre, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal (No. 06-73304) and the BIA’s order denying their motion to reopen to adjust status (No. 07-70194). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review in No. 06-73304, and deny the petition for review in No. 07-70194.
Contrary to petitioners’ contention, the BIA considered evidence of hardship to petitioners’ qualifying relatives, including de la Torre’s lawful permanent resident parents. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995) (error “committed by the IJ will be rendered harmless by the [BIA’s] application of the correct legal standard”). We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to their qualifying relatives. See Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009).
Petitioners have waived any challenge to the BIA’s order denying their motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which have not specifically raised and argued in a party’s opening brief are waived).
No. 06-73304: PETITION FOR REVIEW DENIED in part; DISMISSED in part.
No. 07-70194: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.